NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


A.A.,                                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-3587
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Robert Bauman,
Judge.

Howard L. Dimmig, II, Public Defender and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes, Senior
Assistant Attorney General, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and LUCAS, JJ., Concur.